United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2476
Issued: June 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 16, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision concerning an overpayment dated August 13, 2008. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment in the amount of $2,538.48 for the period May 8 through June 7, 2008; and
(2) whether the Office properly found that appellant was at fault in creating the overpayment.
FACTUAL HISTORY
Appellant, a 37-year-old tractor trailer operator, filed a claim for benefits on October 16,
2005, alleging that he injured his left shoulder while pulling on a heavy container. The Office
accepted the claim for torn left labrum. Appellant returned to work for intermittent periods.

In a September 19, 2007 letter, advising appellant that he would be paid temporary total
disability compensation, the Office stated:
“OVERPAYMENTS. To minimize the possibility of an overpayment of
compensation, NOTIFY THIS OFFICE IMMEDIATELY WHEN YOU GO
BACK TO WORK. Each payment shows the period for which payment is made.
If you have worked for any portion of this period, return the payment to this
office, even if you have already advised the [Office] that you are working.”
(Emphasis in the original.)
Appellant stopped work on December 3, 2007, when he underwent left rotator cuff repair
surgery. The Office commenced him appropriate compensation for temporary total disability.
On May 8, 2008 appellant returned to work on light duty.
On July 3, 2008 the Office issued a preliminary determination that an overpayment had
occurred in the amount of $2,538.48 for the period May 8 through June 7, 2008 because he
received compensation to which he was not entitled. It found that appellant was at fault in the
matter because he continued to receive compensation for temporary total disability when he
should have been aware, after returning to work on May 8, 2008, that the payments he had been
receiving were incorrect. The Office calculated the amount of the overpayment by taking the net
compensation he was paid for the period April 13 through June 7, 2008, $4,585.28 and
subtracting the net compensation to which he was actually entitled for the period, $2,047.01.
This created an overpayment of $2,538.48. The record indicates that appellant received direct
deposit payments for the period April 13 through May 7, 2008 and May 8 through June 7, 2008.
The Office advised appellant that if he disagreed with the fact or amount of the overpayment he
could submit new evidence in support of his contention. It further advised appellant that if he
was found without fault in the creation of the overpayment, recovery might not be made if it
could be shown that such recovery would defeat the purpose of the law or would be against
equity and good conscience. The Office informed appellant that if he disagreed with the decision
he could, within 30 days, submit evidence or argument to it or request a prerecoupment hearing
with the Branch of Hearings and Review on the matter of the overpayment and that any response
he wished to make with regard to the overpayment should be submitted within 30 days of the
May 18, 2005 letter. Appellant did not respond to this letter within 30 days.
In a decision dated August 13, 2008, the Office finalized the preliminary determination
regarding the overpayment of $2,538.48.
LEGAL PRECEDENT -- ISSUE 1
Compensation for total disability under the Federal Employees’ Compensation Act is
payable when the employee starts to lose pay.1 Compensation for wage loss due to disability is

1

20 C.F.R. § 10.401(a) (2003).

2

available only for any periods during which an employee’s work-related medical condition
prevents him from earning the wages earned before the work-related injury.2
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $2,538.48 for the period May 8 through
June 7, 2008. The record shows that appellant received an overpayment during the period in
question because he continued to receive temporary total disability compensation after he
returned to work on May 8, 2008. The Office calculated the $2,538.48 overpayment by totaling
the amount of temporary total disability compensation appellant received during the period
May 8 through June 7, 2008, $4,585.28, and subtracting the net compensation to which he was
actually entitled for the period, $2,047.01, in accordance with the procedure outlined above.
Based on this determination, the Office properly found that appellant received an overpayment of
compensation in the stated amount during that period.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act3 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
No waiver of an overpayment is possible if the claimant is not “without fault” in helping to
create the overpayment.4
In determining whether an individual is with fault, section 10.433(a) of the Office’s
regulations provides in relevant part:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or
(2) Failed to provide information which the individual knew or should
have known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect.”5

2

20 C.F.R. § 500(a) (2003).

3

5 U.S.C. § 8129(a)-(b).

4

Bonnye Mathews, 45 ECAB 657 (1994).

5

20 C.F.R. § 10.433(a).

3

ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment.
Even if the overpayment resulted from negligence on the part of the Office, this does not
excuse the employee from accepting payment which he knew or should have expected to know
he was not entitled.6 Appellant was informed by the Office in its September 19, 2006 letter that
he was required to notify the Office as soon as he returned to work and to return any payment of
compensation to the Office in order to avoid an overpayment of compensation. He returned to
work on May 8, 2008, but did not return any compensation received after that date, even though
he knew or should have known that an overpayment would be created if he accepted
compensation benefits after his return to work.
The Board has held however that an employee who receives payments from the Office in
the form of direct deposit may not be at fault the first time incorrect funds are deposited into his
account, as the acceptance of the resulting overpayment lacks the requisite knowledge.7 After
appellant’s receipt of the first direct deposit, for which fault may not be imputed to him, it could
be presumed that he knew the amount of compensation contained in subsequent direct deposit
checks exceeded the amount to which she was entitled. However, the Office became aware that
it was erroneously sending compensation checks to appellant immediately after it sent him the
first direct deposit check following his return to work. In this case appellant only received one
direct deposit payment for the period of time after he had returned to work, May 8 to
June 6, 2008. Therefore, for receipt of the first direct deposit, the Board finds that appellant was
without fault. While appellant accepted the overpayment by gaining control of the funds
deposited into his checking account pursuant to his authorization, he did not know that he would
receive an incorrect payment on that day. Unlike the situation in which a claimant receives a
physical check and is aware of the amount of the payment before depositing it into his account,
appellant was not on notice of the amount of the payment until after it was deposited
electronically into his account. As the first direct deposit was the only one containing an
erroneously issued compensation payment, appellant is without fault with regard to the
overpayment of $2,538.48 for the period May 8 through June 7, 2008.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $2,538.48 for the period May 8 through
6

See Russell E. Wageneck, 46 ECAB 653 (1995).

7

That Board has found the claimant to be at fault in cases where he or she is receiving compensation checks
through direct deposit which involve a series of payments over several months, with clear knowledge that the
payments are incorrect. See Tammy Craven, 57 ECAB 689 (2006). The Board notes that it is not appropriate to
make a finding that a claimant has accepted overpayment via direct deposit until such time as a reasonable person
would have been aware that this overpayment had occurred. This awareness could be established either through
documentation such as a bank statement or notification from the Office or where a reasonable period of time has
passed during which a claimant could have reviewed independent confirmation of the incorrect payment.

4

June 7, 2008. The Board finds that appellant was not at fault in creating the overpayment. This
case must therefore be remanded to the Office for consideration of waiver.
ORDER
IT IS HEREBY ORDERED THAT the August 13, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed in part and reversed and remanded in part.
Issued: June 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

